Citation Nr: 0127594	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs Dependency and Indemnity 
Compensation benefits in the amount of $72,088.00.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1971.  
In June 1994, the Los Angeles, California, Regional Office 
(RO) informed the appellant that it had not received her 
completed marital status questionnaire (VA Form 21-0537) and 
proposed to terminate her Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits as of 
June 1, 1984, the first day of the month following the last 
date which her marital status could be verified from the 
record.  In September 1994, the RO terminated the appellant's 
DIC benefits as of June 1, 1988.  In October 1994, the RO 
informed the appellant in writing of an overpayment of VA DIC 
benefits in the amount of $49,276.00 and her appellate and 
waiver rights.  In May 1999, the appellant requested waiver 
of recovery of the overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the RO which 
determined that the appellant had not submitted a timely 
request for waiver of recovery of an overpayment of VA DIC 
benefits in the amount of $49,276.00.  In June 1999, the 
appellant submitted a notice of disagreement with both the 
creation of the alleged overpayment of VA DIC benefits in the 
amount of $49,276.00 and the denial of her waiver request.  

In November 1999, the RO proposed to retroactive terminate 
the appellant's VA DIC benefits as of October 1, 1984 based 
upon her October 1984 remarriage.  In December 1999, the RO 
implemented the proposed termination.  In December 1999, the 
RO informed the appellant in writing that the amount of the 
overpayment of VA DIC benefits to her had been increased by 
$22,812.00 and was therefore recalculated as $71,283.50 in 
light of the December 1999 RO decision.  The appellant was 
also informed of her appellate and waiver rights.  In January 
2000, the appellant requested waiver of recovery of the 
overpayment of VA DIC benefits in the calculated amount.  In 
March 2000, the Committee determined that the initial notice 
of an overpayment of VA DIC benefits to the appellant in the 
calculated amount had been sent to an incorrect address; 
accepted the appellant's waiver request as timely; and denied 
waiver of recovery of an overpayment of VA DIC benefits in 
the amount of $72,088.00 upon its finding of bad faith.  In 
April 2000, the RO issued a statement of the case to the 
appellant and her accredited representative which addressed 
solely the issue of waiver of recovery of the overpayment of 
VA DIC benefits in the amount of $72,088.00.  In April 2000, 
the appellant submitted a substantive appeal from the denial 
of her waiver request.  In July 2001, the appellant was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  The appellant has been represented 
throughout this appeal by the California Department of 
Veterans Affairs.  


REMAND

The appellant advances on appeal that the alleged overpayment 
of VA DIC benefits in the amount of $72,088.00 was not 
properly created and any valid debt should be waived.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
appellant's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

The appellant has submitted a timely notice of disagreement 
with the creation of the overpayment of VA improved pension 
benefits in the amount of $72,088.00.  The RO has not issued 
a statement of the case or supplement statement of the case 
which addresses that issue.  The Court has directed that 
where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The appellant advances on appeal that she is not responsible 
for the creation of the debt as the VA DIC benefits were 
erroneously deposited in a bank account belonging to her 
mother and from which her name had been removed upon her 1984 
remarriage.  In reviewing the record, the Board observes that 
a December 1983 VA missing check form notes that the 
appellant reported a missing December 1983 VA benefit check.  
In a March 1984 written statement, the appellant indicated 
that she had some or all of her VA benefits "direct 
deposited."  A December 1986 Advice Regarding Indebtedness 
of Obligors on Guaranteed or Insured Loans (VA Form 26-1833) 
states that the appellant had been the subject of a 
foreclosure.  In the April 2000 statement of the case, the RO 
reported that the appellant's VA DIC benefits had been 
electronically deposited into her account during the period 
covered by the alleged overpayment.  In July 2000, the VA 
subpoenaed bank records from the First Interstate Bank and 
Wells Fargo Bank, its successor, dated between January 1984 
and July 2000 pertaining to the saving account into which the 
appellant's VA DIC benefits had been deposited.  In response 
to the subpoena, Wells Fargo Bank produced account records 
dated between July 1993 and October 1994.  The bank clarified 
that relevant account statements dated prior to July 1993 and 
signature cards were not available.  The account statements 
reflect that: the names of A. W. (the appellant's mother) and 
M. D. W. appeared as owners of the account; the appellant's 
name was not shown on the documents as either a joint or 
co-owner; VA benefits had been deposited into the account; 
and funds had been subsequently withdrawn from the account.  
Neither documentation of the appellant's apparent 1984 
election to have her VA DIC benefits electronically deposited 
nor her home loan guaranty file have been incorporated into 
the record.  There is no notation in the claims file that an 
effort has been undertaken to contact A. W., the appellant's 
mother, to obtain evidence as to the dispersal of the VA DIC 
benefits in question or the ownership of the referenced First 
Interstate/Wells Fargo Bank savings account.  Such evidence 
may be helpful in resolving the issues raised by the instant 
appeal.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA records 
which could potentially be helpful in resolving the 
appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant and 
her accredited representative of any information and evidence 
not previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001).  The appellant's request for waiver of the 
alleged overpayment has not been considered under the amended 
statutes.  Therefore, the appellant's claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all relevant 
documentation associated with the 
appellant's election to have her VA DIC 
benefits electronically deposited and any 
subsequent termination of the election.  
If such documentation cannot be located, 
a written statement to that effect should 
be incorporated into the record.  

2.  The appellant's VA home loan guaranty 
file should be associated with the claims 
file.  

3.  A field examination should be 
conducted.  Arrangements should be made 
to have the field examiner attempt to 
contact A. W., the appellant's mother.  
The appellant's mother should be 
interviewed with respect to her knowledge 
concerning the events surrounding the 
payment of DIC benefits to the account in 
question beginning in 1984.  
Specifically, she should be requested to 
provide information as to the ownership 
of the First Interstate/Wells Fargo 
savings account and the dispersal of the 
appellant's VA DIC benefits between 1984 
and 1994.  The field examiner should 
review the claims folder and a copy of 
this remand before interviewing the 
appellant's mother so as to be familiar 
with the case.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

5.  The claim should then be reviewed by 
the RO and a determination made as to the 
propriety of the creation of the 
overpayment against the appellant.  If it 
is determined that the overpayment was 
properly created, the Committee should 
then readjudicate the appellant's 
entitlement to waiver of recovery of an 
overpayment of VA DIC benefits in the 
amount of $72,088.00.  

6.  If the claim continues to be denied, 
the RO should then issue a supplemental 
statement of the case to the appellant 
and her accredited representative which 
contains a full and complete discussion 
of (1) whether the overpayment of VA DIC 
benefits in the amount of $72,088.00 was 
properly created; (2) the appellant's 
entitlement to waiver of recovery of VA 
DIC benefits; and (3) all applicable laws 
and regulations.  Specifically, the 
supplemental statement of the case should 
include a discussion of the events which 
led to the creation of the overpayment 
and an explanation of the amount of the 
indebtedness assessed against the 
appellant.  The appellant should be given 
the opportunity to respond to the 
supplemental statement of the case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the appellant's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


